 TARTER, WEBSTER & JOHNSON, INC.579Tarter,Webster & Johnson, Inc.andGeneral Teamsters, LocalNo. 431,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No.20-RC-3554.August 15,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James S. Jenson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers herein to a three member panel [ChairmanLeedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the wholesale distribution of lum-ber products. In its operations, the Employer maintains a directsales force and a distribution force which presently consists of 2truckdrivers who make deliveries to customers from an adjacent mill,1 truckdriver who makes deliveries to customers from the companyyard, 1 fork lift operator, 1 lumber handler, 1 assistant yard superin-tendent, and 1 yard superintendent.The Petitioner currently rep-resents the three truckdrivers and requests a single unit 2 composedof these truckdrivers and of the yard employees, who are currentlyrepresented by the Intervenor.The Employer and the Intervenorcontend that the separate established units are alone appropriate.Wedisagree, as the unit sought by the Petitioner is essentially a plant-wide production and maintenance unit, which is inherently appro-priate sAccordingly, we find that an overall unit of truckdrivers andyard employees may be appropriate.However, established Board1 Lumber and Sawmill Workers, Local 3184, AFL-CIO, was permitted to intervene onthe basis of its recently expired contract covering the employees in question.2 The Petitioner also suggests as appropriate a unit composed of yard employees andthe yard-to-customer truckdriver, but excluding the mill-to-customer truckdrivers.Al-though the yard-to-customer truckdriver occasionally performs yard work, he is hiredprimarily as a truckdriver, possesses skills and has duties in common with the othertruckdrivers, and has been represented in the Petitioner's unit of truckdrivers for thepast 2 years.Considering these circumstances, we find that the yard-to-customer truck-driver may not, in effect, be severed from the established truckdriver unit and included ina unit of yard employees8 SeeSan Joaquin Compress and Warehouse Company,95 NLRB 279.121 NLRB No. 70. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDpolicy precludes the -inclusion of a group of employees, who havepreviously enjoyed separate representation, into a broader unit with-out first ascertaining their desires, especially where, as here, -the pastbargaining agent desires to continue to represent them in a separateunit,4 which, in view of the bargaining history, may also be appro-priate.Accordingly, we shall direct a separate election among em-ployees in the following voting group: IAll yard employees at the Employer's Fresno, California, operationincluding fork lift operators, and lumber handlers, but excludingdirectsalesemployees, office clerical employees, truckdrivers currentlyrepresented by the Petitioner, the assistant yard superintendent,' theyard superintendent and other supervisors as defined in the Act.5.If a majority of employees in the voting group vote for thePetitioner they will be taken to have indicated their desire to berepresented as a part of the unit currently represented by the Peti-tioner and the Regional Director will issue a certification of results ofelection to that effect.The Petitioner may then bargain for them asa part of that unit. If, however, a majority vote for the Intervenor,they will be taken to have indicated their desire to be represented asa separate unit and Regional Director will issue a certification ofrepresentatives to that effect.[Text of Direction of Election omitted from publication.]4 Long Electric Sign Co,et al,109 NLRB 770It does not appear that the Petitioner desires a separate election among the truck-drivers which it currently represents.6The Intervenor seeks to include the assistant yard superintendent in the voting group,while the Employer would exclude him as a supervisorThe Petitioner takes no positionin the matter.As the record indicates that the assistant'yard superintendent has notbeen represented by the Intervenor as a part of its established unit of yard employees, itiscontrary to Board policy to include him in the unit without first ascertaining hisdesires.Memphis Cotton Oil Mill,115NLRB 515, 517, 518However, since theIntervenor.as the only union seeking to represent the assistant yard superintendent, hasmade no showing of interest with respect to him, a self-determination election would, inhis case, be inappropriate,even were we to find him an employee and not a supervisor,an issue we need not now resolveSeeSwift & Company Refinery,117 NLRB 945 andThe EnterpriseCo., 106 NLRB 779 In view of the foregoing, we have excluded theassistant yard superintendent from the voting group and are not directing a separateelection as to himMeenan Oil Co., Inc.andWalter J. WolnyandLocal 553, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Party to the ContractLocal 553, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandWalterJ.WolnyandMeenan Oil Co.,Inc.,Party to the Contract.Cases Nos.2-CA-5189, 2-CA-5376, ?-CB-1870, and 2-CB-1960.August 19,1958DECISION AND' ORDEROn February 17, 1958, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that121 NLRB No. 71.